UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
UNITED STATES OF AMERICA,

                                                                   19-CR- 442 (ILG)
                -against-
                                                               NOTICE OF APPEARANCE
THOMAS SCORCIA,

                                Defendant.
----------------------------------------------------------X
TO: Clerk of Court
    United States District Court
    Eastern District of New York

        PLEASE TAKE NOTICE that Anthony DiPietro, Esq., an attorney duly admitted

to practice in this Court, herby enters notice of appearance as retained co-counsel on behalf

of Thomas Scorcia.

        It is respectfully requested that the Clerk note the undersigned’s appearance in this

case and to add him as a Filing User to whom Notices of Electronic Filing will be

transmitted.

Dated: White Plains, New York
       March 22, 2020

                                                         /S/Anthony DiPietro
                                                         Anthony DiPietro, Esq.
                                                         Law Offices of Anthony DiPietro, P.C.
                                                         15 Chester Avenue
                                                         White Plains, NY 10601
                                                         Tel: (914) 948-3242
                                                         Fax: (914) 948-5372
                                                         Dipietrolaw@yahoo.com
